Citation Nr: 0711632	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from April 1964 to 
June 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

By an October 2004 rating decision, the RO granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006), effective March 3, 2004.  The 
veteran appealed that evaluation.  The Board finds that 
additional development is needed prior to Board adjudication.

First, in a June 2006 statement, the veteran asserted that he 
had been in outpatient treatment for PTSD at the Ft. Lawton 
VA facility for approximately three years.  But the earliest 
VA treatment record of file from Ft. Lawton is from January 
2005.  VA's duty to assist includes obtaining VA medical 
treatment records that are material to the issues on appeal.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
a remand is necessary to acquire VA medical treatment records 
that are material to the issue on appeal because VA is deemed 
to have constructive knowledge of certain documents generated 
by VA agents or employees).  Accordingly, the RO must obtain 
any additional VA medical records.

Second, in the June 2005 substantive appeal, the veteran 
asserted that his PTSD was worsening.  The most recent PTSD 
examination was in September 2004.  VA's 


duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326 (a) (2006).  Accordingly, the RO must provide the 
veteran with a psychiatric examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include all medical 
treatment records from the VA Medical 
Center in Ft. Lawton, Oklahoma.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veteran's PTSD.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 


assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete 


multiaxial evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents in terms of the veteran's 
psychological, social, and occupational 
functioning.  The examiner must provide an 
opinion as to whether the veteran's PTSD 
renders him unable to obtain or retain 
employment.  A complete rationale for all 
opinions must be provided.   Any report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the 


case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


